Judgment, Supreme Court, Bronx County (Bernard Jackson, J.), rendered August 18, 1989, convicting defendant, after a jury trial, of robbery in the second degree, and sentencing him to a term of 5 to 15 years, unanimously affirmed.
Defendant and an accomplice robbed an elderly woman after she had cashed her social security check. The victim saw the faces of her attackers and the event was witnessed by an off duty officer who apprehended the defendant. The record revealed an independent source of identification of the defendant at the hearing, and the victim identified the defendant in an unmarked police car after defendant’s apprehension and also during the trial.
Viewing the evidence in the light most favorable to the People, the weight of the credible evidence supports the jury’s verdict (People v Bleakley, 69 NY2d 490). The evidence of the prompt showup of defendant and his accomplice to the victim was admissible (People v Love, 57 NY2d 1023; People v Duuvon, 77 NY2d 541), and defendant’s sentence was not an abuse of discretion. Concur—Rosenberger, J. P., Ellerin, Kupferman, Asch and Rubin, JJ.